          Case 1:16-cv-07108-LAP Document 6 Filed 09/15/21 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    UNITED STATES OF AMERICA,

                       Plaintiff,                 16-CV-7108 (LAP

    -against-                                     09-CR-625(LAP)
                                                        ORDER
    LUIZ HERNANDEZ,

                       Defendant.

LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

        Before the Court is Defendant Luis Hernandez’s motion to

vacate, or correct his sentence, pursuant to 28 U.S.C. § 2255.1

The Government opposed the motion, (see dkt. no. 341), and Mr.

Hernandez replied, (see dkt. no. 342).          For the reasons set

forth below, Mr. Hernandez’s motion is DENIED.

I. Background

        The Court assumes the parties’ familiarity with the facts

of the case, and it will summarize only the facts relevant to

the instant motion here.

        Mr. Hernandez was first indicted in 2007--under his alias

“Juan Ramon Mendez Gonzalez”--for conspiracy and unlawful

possession of misappropriated identification documents.             (See

dkt. no. 12 in 07-CR-1192.)         Mr. Hernandez pleaded guilty to



1 (See dkt. no. 1 in 16-CV-7108; dkt. no. 337 in 09-CR-625.)
Unless otherwise specified, all citations to the docket in this
order are to criminal docket number 09-CR-625.


                                       1
          Case 1:16-cv-07108-LAP Document 6 Filed 09/15/21 Page 2 of 7



Count Two of that indictment (i.e., the unlawful possession

charge).     (See dkt. no. 35 in 09-CR-1192.)        The conspiracy count

was dismissed by Judge Alvin K. Hellerstein, and Mr. Hernandez

was sentenced to 21 months imprisonment. (See id.)

        While serving that sentence, the instant indictment charged

Mr. Hernandez with a tax-fraud conspiracy, a wire-fraud

conspiracy, a conspiracy to commit fraud in connection with the

use of identification documents, and aggravated identity theft.

(See dkt. no. 2.)       Mr. Hernandez subsequently moved to dismiss

that indictment on Double Jeopardy grounds, which Judge Harold

Baer denied, noting that Mr. Hernandez had not been placed in

jeopardy because his 2007 conviction was based solely on the

unlawful possession of fraudulent documents charge and the

conspiracy count was dismissed.         (See dkt. no. 84 in at 20-21.)

        Mr. Hernandez entered into a plea agreement in the instant

case.    (See dkt. no. 341 at 33-40 (Attachment B).)          The parties

agreed upon a Guidelines range of 84-105 months in accordance

with Mr. Hernandez’s total offense level of 25 and criminal

history category of IV.        (Id. at 35-36.)     As part of the plea

agreement, Mr. Hernandez waived his right to appeal or

collaterally challenge any within-or-below-Guidelines sentence,

but he reserved the right to assert claims of ineffective

assistance of counsel, whether on direct appeal, collateral

review, or otherwise.       (Id. at 38.)     Mr. Hernandez pleaded


                                       2
          Case 1:16-cv-07108-LAP Document 6 Filed 09/15/21 Page 3 of 7



guilty to Count One of the instant indictment on August 11,

2015.    (Dkt. no. 321.)

        On November 1, 2015--after Mr. Hernandez’s plea but before

his sentencing--amendments to the Sentencing Guidelines took

effect.     (See dkt. no. 324 at 24.)       The Government, defense, and

the Probation Office all agreed that the amendments applied in

this case, that Defendant’s offense level should be lowered to

23, and the stipulated sentencing range should be 70-87 months.

(See id. at 25.)      The Court agreed that the amendments applied

to Defendant’s case.       (See dkt. no. 332 at 2:21-34.)        Based on

the new applicable Guidelines range, the Court accepted the

recommendation of the Probation Office that Defendant be

sentenced to 72 months imprisonment.          (See id. at 18:22-24.)

The Court also gave Defendant credit for the 21 months

imprisonment that he had served.           (See id. at 18:24-19:6.)

Accordingly, the Court sentenced Mr. Hernandez to 51 months

imprisonment.      (See dkt. no. 330 at 2.)

        Defendant filed the instant motion on September 9, 2016,

challenging both his conviction and sentence.            (See dkt. no. 1

in 16-CV-7108; dkt. no. 337.)         On November 11, 2016, the

Government filed its opposition.           (Dkt. no. 341.) Mr. Hernandez

filed a reply on November 29, 2016. (Dkt. no. 5 in 16-CV-7108;

dkt. no. 342.)




                                       3
         Case 1:16-cv-07108-LAP Document 6 Filed 09/15/21 Page 4 of 7



II. Discussion

     Mr. Hernandez makes several arguments in support of the

motion to vacate or correct his sentence.          (See dkt. no. 1 in

16-CV-7108; dkt. no. 337.)       First, he asserts that the Court

erred in calculating the Sentencing Guidelines range, resulting

in his serving a substantially longer sentence than he otherwise

would have.     (See id.)   Next, he claims that his attorney, John

N. Iannuzzi, was ineffective because he failed to object to this

error.    (See id.)    Finally, Mr. Hernandez further asserts that

the instant prosecution is barred on Double Jeopardy grounds.

(See id.)    Mr. Hernandez’s arguments are meritless.

     First, Mr. Hernandez suggests that the Court incorrectly

calculated the Guidelines range by failing to apply the November

1, 2015 amendments to the Guidelines.         (See dkt. no. 1 in 16-CV-

7108 at 2; dkt. no. 337 at 2.)        That challenge to his 51-month

sentence is barred by Mr. Hernandez’s plea agreement, which

included a waiver of any right to challenge collaterally a

sentence below the stipulated 84-to-105 month Guidelines range.

(See dkt. no. 341 at 38 (Attachment B).)          “A defendant’s knowing

and voluntary waiver of the right to appeal or collaterally

attack his conviction and/or sentence is enforceable.”            Sanford

v. United States, 841 F.3d 578, 580 (2d Cir. 2016).            “Any

alleged procedural error in the Guidelines calculation is

insufficient to undo an appellate waiver where, as here, the


                                      4
         Case 1:16-cv-07108-LAP Document 6 Filed 09/15/21 Page 5 of 7



sentence imposed comes within the range contemplated by the

waiver.” United States v. Rodriguez, 782 F. App’x 51, 53 (2d

Cir. 2009) (summary order) (citing United States v. Gomez-Perez,

215 F.3d 315, 319 (2d Cir. 2000)).         Mr. Hernandez entered the

plea knowingly and voluntarily as the Court employed the

colloquy required by Rule 11(c) of the Federal Rules of Criminal

Procedure. (See dkt. no. 321 at 2:16-15:6.)          Therefore, the

waiver is enforceable and bars Mr. Hernandez’s challenge.

       Even if Mr. Hernandez’s claim was not barred by his

collateral review waiver, he would still not be entitled to

relief because the Court did not err in calculating the

applicable Guidelines range.

       Indeed, the record shows that the Court agreed with both

parties and the Probation Office that the November 1, 2015

amendments to the Sentencing Guidelines were applicable, and

thus Mr. Hernandez’s offense level was 23 with a sentencing

range of 70-87 months imprisonment.         (See dkt. no. 332 at 2:21-

24.)    In essence, Defendant is requesting that the Court utilize

the exact same sentencing range and offense level that it in

fact applied at sentencing.       In other words, Mr. Hernandez has

already received the relief he now seeks.          He is entitled to

nothing further.

       Next, Mr. Hernandez suggests that his counsel failed to

raise an objection to the miscalculated sentencing range and was


                                      5
       Case 1:16-cv-07108-LAP Document 6 Filed 09/15/21 Page 6 of 7



thus ineffective.    (See dkt. no. 1 in 16-CV-7108 at 4; dkt. no.

337 at 4.)   Unlike his previous contention, that argument is not

barred by Mr. Hernandez’s plea agreement. (See dkt. no. 341 at

38 (Attachment B).)    Nevertheless, this claim fails for the same

reasons as the last one: The Court applied the correct

Guidelines range at sentencing.      Thus, Mr. Iannuzzi was not

ineffective because there was no basis for counsel to have

objected to the sentence. In order to establish ineffective

assistance of counsel, a defendant must show that counsel’s

performance was deficient and that the deficiency prejudiced the

defense. See Strickland v. Washington, 466 U.S. 668, 687 (1994).

As described above, Mr. Hernandez has failed to satisfy either

prong of the two-part test.

     Mr. Hernandez’s third claim is that the instant prosecution

was barred on Double Jeopardy grounds.       (See dkt. no. 1 in 16-

CV-7108 at 6; dkt. no. 337 at 6.)       Defendant’s Double Jeopardy

claim was previously raised in his case before Judge Harold Baer

in 2009, which Judge Baer denied.       (See dkt. no. 84. at 5-12.)

Judge Baer explained that the dismissal of the conspiracy charge

from the 2007 indictment did not place Hernandez in jeopardy

because the pretrial dismissal did not resolve the factual

element of the case.    (See id. at 6-7.)      Judge Baer further

explained that although jeopardy did attach for the unlawful

possession of fraudulent identification charge, that charge was


                                    6
         Case 1:16-cv-07108-LAP Document 6 Filed 09/15/21 Page 7 of 7



not the “same offense” as the 2009 conspiracy charge.            (See id.

at 7-9.)    Therefore, Mr. Hernandez was not entitled to relief.

(See id. at 20-21.)      After reviewing Judge Baer’s analysis and

relevant precedent, the Court finds that the Defendant’s Double

Jeopardy claim is without merit for essentially the same reasons

as articulated by Judge Baer.        (See id. at 5-12.)     Therefore,

the Court will not disturb Mr. Hernandez’s conviction on that

basis.

III. Conclusion

     For the foregoing reasons, Mr. Hernandez’s § 2255 motion

[dkt. no. 1 in 16-CV-7108; dkt. no. 337] is DENIED.            Because Mr.

Hernandez has not made a substantial showing of a denial of a

constitutional right, a certificate of appealability will not

issue.    See 28 U.S.C. § 2253(c).        The Court certifies that any

appeal from this Order would not be taken in good faith.                See

id. § 1915(a)(3); Coppedge v. United States, 369 U.S. 438, 444-

45 (1962).    The Clerk of the Court is directed to (1) mark

action number 16-CV-7108 closed and deny all pending motions as

moot, and (2) mail a copy of this order to Mr. Hernandez.

SO ORDERED.

Dated:       September 15, 2021
             New York, New York

                                           _____________________________
                                           LORETTA A. PRESKA
                                           Senior U.S. District Judge



                                      7
